

                         EXECUTIVE EMPLOYMENT AGREEMENT

     THIS EXECUTIVE EMPLOYMENT AGREEMENT (the "Agreement"), dated November 20,
2006 and effective as of the 17th day of February, 2006, is entered by and
between Ckrush, Inc., a Delaware corporation (the "Company"), located at 336
West 37th Street, Suite 410, New York, New York 10018 and Roy Roberts (the
"Executive") having an address at 200 Winston Drive, Cliffside Drive, New Jersey
07010. The Company and Executive may hereinafter be referred to individually as
a "Party" or collectively as the "Parties".

                                   WITNESSETH:

     WHEREAS, the Company desires to procure the services of the Executive as
its Chief Executive Officer and the Executive desires to provide such services
to the Company, all upon the terms and conditions hereinafter set forth.

     NOW, THEREFORE, in consideration of the mutual premises contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound hereby, the
Company and the Executive agree as follows:

     1. EMPLOYMENT. The Company agrees to employ the Executive as the Chief
Executive Officer of the Company, and the Executive accepts the employment, on
the terms and conditions hereinafter set forth. During the Employment Term and
any Renewal Terms, as those terms are hereinafter defined, the Executive shall
devote his best efforts, knowledge and skill, and his full business time and
efforts to the Company's business and affairs. The Executive will have the
rights, duties and obligations customarily associated with the position of chief
executive officer of a comparably sized public company and will report directly
to the Board of Directors of the Company.

     2. TERM OF EMPLOYMENT; RENEWALS; TERMINATION.

          2.1 TERM. The employment hereunder shall commence on the date hereof
(the "Commencement Date"), and shall continue until the end of the Employment
Term, unless sooner terminated pursuant to the terms of this Agreement. The
"Employment Term" shall mean the period commencing on the Commencement Date and
continuing until the third (3rd) anniversary of the Commencement Date.

          2.2 AUTOMATIC RENEWALS UPON EXPIRATION OF EMPLOYMENT TERM. Following
the expiration of the Employment Term, this Agreement shall automatically renew
for terms of one (1) year (each, a "Renewal Term") unless either the Company or
the Executive provides to the other not less than thirty (30) days notice of
non-renewal prior to the expiration of the Employment Term or any Renewal Term.
In the event of such an automatic renewal, the terms and conditions of this
Agreement shall continue to apply to each such Renewal Term.



          2.3 TERMINATION FOR CAUSE. The employment of the Executive may be
terminated by the Company at any time for Cause. For purposes of this Agreement,
"Cause" is defined as (i) the occurrence of a breach of any material covenant
contained in this Agreement by the Executive and the failure to cure such breach
within thirty (30) days following Executive's receipt of written notice with
respect thereof; or (ii) Executive's willful malfeasance, gross negligence or
gross or willful misconduct in the performance of his duties hereunder after
thirty (30) days prior written notice to the Executive specifying the basis of
such neglect and the failure of the Executive to correct such neglect; or (iii)
the Executive's theft or embezzlement from the Company; or (iv) the Executive's
conviction of a felony under the laws of the United States or any state of the
United States; or (v) a final order by the Securities and Exchange Commission
pertaining to the Executive that could reasonably be expected to impair or
impede the Executive from performing the functions and duties contemplated by
this agreement.

          2.4 TERMINATION UPON DEATH OR DISABILITY. This Agreement shall
automatically terminate in the event of the Executive's death or Permanent
Disability. "Permanent Disability" is defined as physical or mental incapacity
resulting in the absence from or inability to properly perform his duties
hereunder (as determined by the Company) on a full time basis of the Executive
for ninety (90) consecutive days, provided the Executive has met the
requirements to receive benefits under any long term disability policy then
maintained by the Company and applicable to the Executive. Returns to work for
periods of less than one (1) week shall not toll the passing of the time
required to establish Permanent Disability hereunder. In the event of
termination due to death or Permanent Disability, the Company shall continue to
pay the Executive's Base Salary (defined below) and continue health insurance at
the Company's expense for the Executive (if applicable) and his family (provided
an appropriate COBRA election is made) for twelve (12) months following such
termination, but the Executive shall be entitled to no other compensation or
benefits.

          2.5 TERMINATION BY EXECUTIVE FOR GOOD REASON. The Executive may
terminate this Agreement for either (A) a failure on the part of the Company to
make timely payment of Executive's Base Salary during the term of this
Agreement; or (B) failure or refusal of a successor or assignee of the Company
to assume and perform this Agreement; or (C) any breach by the Company of any of
its undertakings in this Agreement; or (D) a material diminution by the Company
during the term of this Agreement of Executive's duties or responsibilities. Any
of the foregoing causes are referred to in this Agreement as "Good Reason".

          2.6 COMPENSATION UPON TERMINATION FOR CAUSE. In the event that the
Executive's employment is terminated for Cause pursuant to the terms of Section
2.3, the Company shall only be obligated to pay the Executive, or his legal
representatives, as the case may be, any unpaid portion of his Base Salary at
the rate herein provided, which would have been earned had the Executive
remained in the employment of the Company until the effective date of such
termination. If the Executive terminates his employment with the Company other
than for Good Reason, the Executive will thereby forfeit all compensation,
benefits and financial obligations owed by the Company under this Agreement,
except that Base Salary will be paid through the date of termination of
employment by the Executive without Good Reason.


                                        2



          2.7. COMPENSATION UPON TERMINATION WITHOUT CAUSE OR FOR GOOD REASON.
In the event the Executive's employment is terminated by the Company without
Cause or by the Executive for Good Reason, then the Company shall continue to
pay his Base Salary (defined below) and health insurance (provided he makes an
appropriate COBRA election) for the remainder of the Employment Term or Renewal
Term, as the case may be, in accordance with the Company's then-current payroll
practices, and a pro-rated portion of any discretionary bonus awarded to the
Executive for the year in which Termination occurs, but the Executive shall be
entitled to no other compensation or benefits. The Executive shall be entitled
to a minimum of twelve (12) months Base Salary under the foregoing sentence.

     3. COMPENSATION.

          3.1 BASE SALARY. As compensation for the services to be rendered by
the Executive hereunder, the Company shall pay the Executive an annual base
salary (the "Base Salary") of One Hundred Seventy Five Thousand Dollars
($175,000) during the first year of the Employment Term payable in accordance
with the Company's then-current payroll practices, subject to all applicable
employment and withholding taxes. Beginning on the first anniversary of the
Commencement Date and continuing on each anniversary of the Commencement Date
during the Employment Term and any Renewal Terms, Base Salary shall be increased
by an amount equal to ten percent (10%) times the Base Salary then in effect,
plus any additional amount determined by the Compensation Committee of the
Company's Board of Directors.

          3.2 BONUS. The Executive shall be eligible for an annual bonus in the
discretion of the Company's Board of Directors. Any such bonus shall be payable
in accordance with the Company's standard policies and procedures.

          3.3 BENEFITS. The Executive shall be eligible to participate in the
Company's current health insurance plan with individual or family coverage at
the Company's expense, subject to the terms of that plan, on the same basis as
the Company's other senior executives. The Executive shall be entitled to
participate in the Company's profit sharing and 401(k) consistent with that
provided to other executives of the Company.

          3.4 VACATION. The Executive shall be entitled to three (3) weeks paid
vacation time per year, which shall increase at the rate of one (1) per year
annually, up to a maximum of six (6) weeks per year. Accumulated but unused
vacation time may be carried over from year to year.

          3.5 EXPENSES. The Company shall reimburse the Executive for all
reasonable expenses actually incurred or paid by the Executive during the
Employment Term in the performance of his services. The Company shall pay such
reimbursement within a reasonable time following the Executive's submission of
appropriate expense statements. In addition, the Company shall provide the
Executive with an automobile allowance of Six Hundred Fifty Dollars ($650) per
month during the Employment Term.

          3.6 STOCK OPTIONS. The Company will grant to the Executive options to
purchase 3,000,000 shares of the Company's common stock. Of such amount, options
to purchase 1,000,000 shares will be fully vested on the Commencement Date at an
exercise price


                                        3



of Ten Cents ($.10) per share and will not be qualified or incentive options
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the "Code"). The balance of options on 2,000,000 shares will have an
exercise price of Thirty Cents ($.30) per share and will vest in equal monthly
installments of 55,555 shares during the three-year Employment Term. All options
shall be exercisable for a period of ten (10) years from the date of grant. Upon
approval of the Company's stock option plan by its stockholders, such options on
2,000,000 shares will be qualified or incentive options under Section 422 of the
Code. The Company will issue the options pursuant to an agreement in the form
established by the stock option plan. All options granted to the Executive will
be exercisable on a "cashless" basis.

          3.7 EQUITY BASED COMPENSATION. Without limiting the provisions of
Section 3.6, the Executive shall be entitled to participate in any equity based
or other discretionary compensation plan, such as stock bonus or stock
appreciation rights plans, in which the Company's senior executives participate
in the event that the Company adopts any such plan. This Section 3.7 shall not
apply to stock options, which are governed by Section 3.6 of this Agreement.

     4.0 CHANGE IN CONTROL.

          4.1 DEFINITION. As used herein, the term "Change in Control" shall
mean any one of the following: (i) the change in the Executive's direct
reporting obligation; (ii) (A) the sale by the Company of all or substantially
all of its assets to any individual, partnership, corporation, firm, trust,
corporation or other entity ("Person"), (B) the consolidation of the Company
with any Person, (C) the merger of the Company with any Person as a result of
which merger the Company is not the surviving entity, or (D) the sale or
transfer of shares of the Company by the Company and/or any one or more of its
shareholders, in one or more related transactions, to one or more persons under
circumstances whereby any Person shall own, after such sales and transfers, at
least one-half of the shares of the Company having voting power for the election
of directors.

          4.2 PAYMENT UPON CHANGE IN CONTROL. In the event that the Company
undergoes a Change of Control during the Employment Term or any Renewal Term,
the Company will pay the Executive an amount that, after subtracting therefrom
the federal and state income and payroll withholding taxes that would be
assessed thereon, would be equal to three (3) times his then current Base
Salary, regardless of whether the Executive remains employed by the Company.

     5. CONFIDENTIALITY; NO CONFLICT; NO COMPETITION.

          5.1. CONFIDENTIAL INFORMATION.

               5.1.1. "Confidential Information", as defined below, includes not
only information disclosed by the Company to the Executive, but also information
developed or learned by the Executive during the course of or as a result of
employment by the Company which information shall be the property of the
Company. Confidential Information includes all information that has or could
have commercial value or other utility in the business in which the


                                        4



Company is engaged or contemplates engaging, and all information of which the
unauthorized disclosure could be detrimental to the interests of the Company,
whether or not such information is specifically labeled as Confidential
Information by the Company. By way of example and without limitation, the
Confidential Information of the Company includes confidential methods of
operation and organization and prospective business relationships with boxers,
entertainers and business partners, except to the extent any such information is
obtainable from sources outside of the Company without breaching any contractual
or other obligations.

               5.1.2. The Executive shall not, either during his employment by
the Company or at any time after termination of such employment, for whatever
reason, impart or disclose any of such Confidential Information to any person,
firm or entity other than the Company, or use any of such Confidential
Information, directly or indirectly, for his own benefit or for the benefit of
any person, firm or entity other than the Company. The Executive hereby
acknowledges that the items included within the definition of Confidential
Information in the Confidentiality Agreement are valuable assets of the Company
and that the Company has a legitimate business interest in protecting the
Confidential Information.

          5.2 NO CONFLICT; NO OTHER EMPLOYMENT. During the term of this
Agreement, the Executive shall not: (i) engage in any activity which conflicts
with the performance of the Executive's duties hereunder nor shall the Executive
engage in any other business activity, whether or not such business activity is
pursued for gain or profit, except as approved in advance in writing by the
President and Chief Executive Officer of the Company, which approval shall not
be unreasonably withheld; or (ii) engage in any other employment, whether as an
executive or consultant or in any other capacity, and whether or not compensated
for his services, except as approved in advance in writing by the President and
Chief Executive Officer of the Company, which approval shall not be unreasonably
withheld.

          5.3 NO SOLICITATIONS. Following the termination of the Executive's
employment for any reason but solely during the Employment Term and for a period
of twelve (12) months following the cessation of the Executive's employment with
the Company for any reason, the Executive shall not solicit, directly or
indirectly, for hiring or hire or in any other manner solicit or retain the
services of, for Executive's account or the account of any of Executive's
employers, (i) any person who is at such time, or has been within one (1) year
of such time, an executive of the Company and its affiliates or (ii) any boxer
or entertainer who is at such time, or has been within one (1) year of such
time, under contract with the Company unless that boxer or entertainer was under
contract with the Executive's new employer prior to such employer retaining or
hiring the Executive.

          5.4 CORPORATE OPPORTUNITIES. The Executive agrees that during his
employment hereunder he will not knowingly take any action which might divert
from the Company or any subsidiary or affiliate of the Company any opportunity
which would be within the scope of any of the present business thereof.

          5.5 PROTECTION OF REPUTATION. During the term of this Agreement and
thereafter, the Executive and the Company each agree that neither will take any
action which is intended, or would reasonably be expected, to harm the other's
reputation or which would reasonably be expected to lead to unwanted or
unfavorable publicity.


                                        5



          5.6 COMPANY PROPERTY. The Executive agrees that all copies, whether on
paper or a computer storage device, of all memoranda, notes, records, charts,
formulae, specifications, lists and other documents made, compiled or received,
held, or used, by the Executive while employed by the Company concerning any
phase of the Company's business, trade secrets or Confidential Information shall
be the Company's property and shall be delivered by the Executive to the Company
on the termination of the Executive's employment or at an earlier time on the
request of the Company. The Company acknowledges and agrees that there may be
memoranda, notes, records, charts, formulae, specifications, lists and other
documents made, compiled or received, held, or used by the Executive prior to
employment by the Company and that, at Executive's request, copies of same shall
be delivered by the Company to the Executive on termination of the Executive's
employment or at an earlier time on the request of the Executive. The Executive
further covenants and agrees that he shall promptly disclose to the Company, and
take all steps necessary to transfer to the Company all right, title and
interest in, all products developed or other inventions, computer software and
other intellectual property (the "Intellectual Property") which he conceives or
develops during the course of his employment, which are in any way related to
the business of the Company, if applicable, will affix appropriate legends and
copyright notices indicating the Company's ownership of all Intellectual
Property and all underlying documentation, and will execute such further
assignments and other documents as the Company considers necessary to vest,
perfect, patent, maintain or defend the Company's right, title and interest in
the Intellectual Property.

          5.7 INJUNCTIVE RELIEF. The Executive further recognizes and agrees
that any material violation of his agreements in this Article 5 would cause such
damage or injury to the Company as would be irreparable and the exact amount of
damage would be impossible to ascertain; therefore the Executive agrees that
notwithstanding anything to the contrary contained in this Agreement, the
Company shall be entitled to seek injunctive relief from any court of competent
jurisdiction restraining any further violation by the Executive of this Article
5. Such right to seek an injunction shall be cumulative and in addition to, and
not in limitation of, any other rights and remedies the Company may have in
equity or at law.

          5.8 REASONABLENESS. The Executive agrees that the provisions of this
Article 5 are reasonable and necessary for the protection of the Company and
that each provision herein set forth, including without limitation, the period
of time, geographical area and types and scope of the restrictions on his
activities specified therein, are intended to be and shall be divisible. If any
provision of the this Article 5 (including any sentence, clause or part thereof)
shall be held contrary to law or invalid or unenforceable in any respect, the
remaining provisions shall not be affected but shall remain in full force and
effect and the invalid or unenforceable provisions shall be deemed modified and
amended to the extent necessary to render same valid and enforceable.

     6. SUCCESSORS. This Agreement shall be binding upon and inure to the
benefit of the Company and its respective successors and assigns by merger,
consolidation, transfer of business and properties or otherwise, and shall inure
to the benefit of the Executive and his heirs and legal representatives,
provided, however, that the Executive may not assign his rights or obligations
under this Agreement without the prior written consent of the Company.

     7. MISCELLANEOUS.


                                        6



          7.1 NOTICES. All notices and other communications to be made hereunder
shall be in writing and shall be deemed to have been given when the same are
either: (i) personally delivered; (ii) mailed, registered or certified mail,
first class postage prepaid return receipt requested; or (iii) delivered by a
reputable private overnight courier service utilizing a written receipt or other
written proof of delivery, to the applicable party at the address set forth
above. Any party refusing delivery of a notice shall be charged with knowledge
of its contents.

          7.2 DEFINITIONS AND CAPTIONS. All captions and headings of paragraphs,
subparagraphs and sections are not part of this Agreement and shall not be used
for the interpretation or determination of the validity of this Agreement or any
provision hereof.

          7.3 NAMES AND ENTITIES. The masculine gender shall include the neuter
genders, and the word "person" shall include an individual, a corporation, a
partnership, a limited partnership, a limited liability partnership, a limited
liability company and a trust. Whenever the singular is used in this Agreement
the same shall include the plural when required by the context and vice versa.

          7.4 SEVERABILITY. In the event any one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect other
provisions hereof, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision never had been contained herein.

          7.5 GOVERNING LAW. This Agreement shall be construed in accordance
with the laws of the State of New York.

          7.6 ENTIRE AGREEMENT; AMENDMENTS. This Agreement contains the entire
understanding and agreement of the parties hereto with respect to the matters
contained herein, and may not be amended or supplemented at any time unless by
writing, executed by each of the said parties. Any agreement or understanding,
written or otherwise, prior to the effective date of this Agreement between the
Executive and the Company relating to the employment of the Executive is hereby
terminated and discharged.

          7.7 INDEMNIFICATION. The Company shall indemnify the Executive against
all losses, claims, expenses, or other liabilities of any nature arising by
reason of the fact that he (a) is or was an officer, employee, or agent of the
Company, the Company or any of their subsidiaries or affiliates, or (b) while a
director, officer, employee or agent of the Company, the Company or any of their
subsidiaries or affiliates, is or was serving at the request of the Employer as
a director, officer, partner, venturer, proprietor, trustee, employee, agent or
similar functionary of another corporation, partnership, joint venture, trust,
employee benefit plan or other entity, in each case to the fullest extent
permitted under Delaware law. Without limiting the foregoing, the Executive
shall be entitled to payment of reasonable costs and expenses including
attorney's fees in the defense of any action or proceeding arising out of his
employment, subject to the provisions of the Delaware General Corporation Law.


                                        7



          7.8 DIRECTORS AND OFFICERS LIABILITY INSURANCE. During the Employment
Term, the Company shall maintain directors and officers liability insurance in
an amount not less than Five Million Dollars ($5,000,000).

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement or
caused their duly authorized officers to execute this Agreement on date set
forth above.

                                        CKRUSH, INC.


                                        By: /s/ Jeremy Dallow
                                            ------------------------------------
                                            Jeremy Dallow, President


                                        EXECUTIVE:

                                        /s/ Roy Roberts
                                        ----------------------------------------
                                        Roy Roberts


                                        8
